Citation Nr: 1610709	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-33 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression and anxiety.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for an increased rating for PTSD as well as his claim for a TDIU.

In August 2014, the Board denied the Veteran's claim for an increased rating for PTSD and remanded the claim for a TDIU to the Appeals Management Center (AMC) for additional development.  After accomplishing the requested action, the RO continued to deny the Veteran's claim (as reflected in the December 2014 supplemental statements of the cases (SSOCs)), and returned this matter to the Board for further appellate consideration.

The Veteran appealed the Board's August 2014 denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for an increased rating for PTSD, and remanding the claim to the Board for further proceedings consistent with the JMR. 

The Board notes that additional evidence has been added to the record, namely an October 2014 Disability Benefits Questionnaire (DBQ) report, subsequent to the June 2013 supplemental statement of the case.  The Veteran's representative waived initial agency of original jurisdiction (AOJ) consideration of this evidence in September 2015.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS electronic file, there is a separate, electronic (Virtual VA) paperless file associated with the Veteran.  A review of the documents in Virtual VA reveals documents that are duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Veteran's representative raised the issue of entitlement to an increased rating for tension headaches in an April 2015 Informal Hearing Presentation.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran claims that his service-connected PTSD renders him unable to secure or follow substantially gainful employment.  He reported a vocational history of working at a hospital monitoring patients until March 2011 in a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) submitted in July 2011.  In October 2014, VA obtained opinions regarding the functional effects of the Veteran's disabilities on his ability to perform the mental and/or physical actions required for employment.  However, in an October 2014 PTSD Disability Benefits Questionnaire (DBQ) report, the Veteran also reported that he worked at a retail store three days per week for a total of 27 hours per week, suggesting possible gainful employment.

As the Veteran has recently reported possible gainful employment, the Board finds that additional information must be obtained to determine the Veteran's earned income since his claimed unemployability from January 2010.  As such, the AOJ should provide the Veteran another VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request a more complete description of his earned income since March 2011 to the present.  The Veteran should be requested to identify all income he has received from the retail store regardless of hours worked.

In addition, the Veteran reported that he was receiving VA Vocational Rehabilitation benefits and that he was enrolled multiple college courses during his October 2014 VA PTSD examination.  Such records are pertinent to the claims on appeal as they may demonstrate the Veteran's occupational and academic functioning.  The Board has attempted to administratively obtain these records on multiple occasions without success.  On remand, the AOJ should undertake appropriate action to associate with the claims file the Veteran's Vocational Rehabilitation file or all such records.

Prior to accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, and the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the Omaha VA Medical Center (VAMC) and that records from that facility dated through March 2013 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Omaha VAMC all pertinent, outstanding treatment records of the Veteran dated since March 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Omaha VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2013.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  

2.  Associate with the electronic claims file any existing VA Vocational Rehabilitation records or folder.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and request that he provide a more complete description of his earned income from March 2011 to the present, which includes all remuneration from his work at a retail store, regardless of hours worked.

4.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private (non-VA) records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

5.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), readjudicate the claims in light of all pertinent evidence and legal authority, specifically determining when the Veteran if and when the Veteran earned substantially gainful income. 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

